Citation Nr: 0503424	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  00-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971 and served in the Army Reserves, with periods of active 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the veteran service 
connection for a cervical spine disorder.

The Board notes that the veteran's claim for service 
connection of a cervical spine disorder was previously before 
the Board on two occasions, in July 2001 and November 2003.  
In July 2001, the Board remanded the veteran's claim for 
additional development and a VA examination was performed in 
May 2003.  In November 2003, the Board again remanded the 
veteran's claim for compliance with the VA duty to notify.  
Review of the actions performed by the RO and Appeals 
Management Center (AMC) reveal that the mandate of those 
remands has been fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The AMC/RO has provided all required notice and obtained 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal.

2.  The preponderance of the competent medical evidence shows 
that the veteran does not have current residuals of a July 
1997 injury that occurred during active duty for training 
(ACDUTRA).


CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a February 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence was to be 
provided by her and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that she believed would help the RO decide her 
claim.  See Pelegrini v. Principi, 18 Vet. App. 413 (2004), 
cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the February 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of her claim in March 1999.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than a year prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  In 
particular, the Board notes the August 1999 RO hearing in 
which the hearing officer went to great lengths to explain to 
the veteran the criteria for service connection and the need 
to procure all possible evidence that might support her 
claim.  She has continued to submit or identify additional 
evidence in support of her appeal and that evidence has been 
duly considered by the AMC/RO.  Thus, the Board finds that 
the veteran received the same benefit of the AMC/RO's full 
consideration of all the evidence of record as she would have 
received had she received the VCAA notice prior to initial 
adjudication.  Moreover, the Board notes that the effective 
date of any award based on additional evidence would have 
been fixed in accordance with the claim that was the subject 
of the initial adjudication.  38 C.F.R. § 3.156(b) (2004) 
(new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, if 
a timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2004) (providing that when new and material evidence is 
received within the appeal period, the effective date will be 
set as if the prior denial had not been made).  For the 
reasons set forth above, the Board finds that VA has fully 
satisfied its notification duties to the veteran and that she 
has not been prejudiced by any post-initial adjudication 
notification.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in July 2001 to obtain additional records as well as a 
new VA examination.  The AMC/RO has complied with the 
instructions in the Board's remands.  Stegall v. West, 
11 Vet. App. 268 (1998).  It is also noted that the veteran's 
service department medical records are on file, as are all 
identified relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2004).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports obtained by the 
AMC/RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
been fulfilled.

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in-service.  38 U.S.C.A. 
§ 1113(b) (West2002); 38 C.F.R. § 3.303(d) (2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
arthritis).  

Factual Background

Private treatment records dated in January 1993 note 
complaints of a stiff and sore neck for the previous three 
weeks.  The assessment was cervical spine spasm.  A follow up 
record noted the veteran's neck was much improved with 
decreased spasm and a full range of motion.

A treatment record dated in June 1996 noted complaints of a 
pinched nerve in the neck.

Review of the veteran's service medical records reveals that 
the veteran was seen in early August 1997 while on ACDUTRA 
for complaints of pain in the back of the neck radiating to 
the trapezius area.  She had a normal cervical and shoulder 
range of motion, although she was noted to be reluctant in 
the left shoulder.  She had decreased grasp strength on the 
left.  She denied previous cervical, shoulder or back 
problems.  The diagnosis was muscle strain of the left 
trapezius.

Several days later, she was again seen for complaints of 
recurring shoulder and arm pain on the left.  Pain was noted 
on rotation of the left shoulder above 90 degrees.  She had 
mild pain with some tightness, but no spasm of an illegibly 
identified muscle on the left.  The assessment was 
neck/muscle strain, stable.  She was prescribed Motrin, 
Flexeril, and ice and was to return in one month if not 
improved and was to continue with light duty.

October 1997 private physical therapy treatment plan notes 
showed the veteran had left arm pain rated at 5/10, postural 
deficits with forward head and rounded shoulder posture, 
muscle tightness through the cervical and upper back muscle 
groups, and mild left shoulder weakness.

A May 1998 private X-ray examination report noted the veteran 
had minimal narrowing between C5-C6 disc space associated 
with minimal osteophyte formation.  Similar changes were also 
noted at the C6-C7 level.  There were small osteophyte 
formations causing mild encroachment on adjacent neural 
foramina at C5-C6 and C6-C7 on the right side.  The neural 
foramina on the left side were not projected in ideal profile 
for radiographic evaluation.  There was no fracture, 
dislocation, or focal deformity.  The impression was mild 
degenerative disc disease noted at C5-C6 and C6-C7 levels 
associated with small osteophyte formation.

A September 1998 private X-ray examination report noted the 
veteran's cervical spine showed tiny spurs anteriorly at the 
C5-6 level.  The vertebral bodies and disc spaces were 
otherwise unremarkable in appearance.  There was a 
straightening of the cervical spine that was probably due to 
muscle spasm.  There was some encroachment upon the cervical 
foramina at the C5-6 and C6-7 levels on each side.  The 
prevertebral soft tissues and spinous processes had a normal 
appearance.  The impression was that muscular spasm was 
suspected in the cervical region and there was some 
degenerative change identified at C5-6 and C6-7.  No acute 
fractures were evident.

VA examined the veteran for compensation purposes in December 
1998.  She reported that in July 1997 she had injured her 
neck during the process of getting ready to move from once 
center to another.  She complained of pain in the neck, 
shoulder, and upper left arm.  The pain was constant and woke 
her up at night.  There was dull pain and there appeared to 
be some loss of strength in her left hand.

Cervical spine examination showed the muscle tone was good 
without any spasm or atrophy.  There was no scoliosis.  She 
complained of pain on the left side of the neck.  Range of 
motion revealed flexion and extension to 30 degrees, and 
lateral flexion to 25 degrees.  Rotation was to 50 degrees on 
either side with complaint of pain on the left side.  Both 
upper limbs were negative for any neurological deficiency and 
she managed reduced strength of her left grip.  The veteran 
was noted to be right handed.  

The examiner reviewed reports of X-ray examination of the 
veteran's cervical spine.  They were reported to be within 
normal limits with no evidence of traumatic pathology.  An 
EMG and NCV of the left upper extremity were done and it was 
reported: "Normal conduction studies of the left upper 
extremity.  Normal EMG of the left upper extremity and the 
cervical paraspinal muscles."  

The examiner diagnosed a history of neck pain, with no 
objective pathology detected.

Private medical records dated in August 1997 note neck and 
left shoulder pain.  A subsequent note, dated in October 
1997, recorded left arm pain.  Left arm and left neck pain 
were diagnosed.

A report of medical history, signed by the veteran in January 
1998 does not note any complaint or history relevant to the 
veteran's cervical spine or the August 1997 injury.  

The veteran testified at a hearing in August 1999.  She 
reported that she had injured her shoulder while lifting 
footlockers.  She was still taking medication for treatment 
of the pain.  She reported continuing to have a problem with 
radiculopathy from her cervical spine.  The representative 
alleged that X-ray examination reports would show that there 
was cervical spine damage and there was radiculopathy.  The 
veteran also noted that she did not believe that the VA 
examination had been thorough.  The veteran reported that she 
continued to have pain on turning her head.  She reported 
that she could not lift things and periodically her left arm 
would go numb.

The veteran's husband testified that she frequently dropped 
things because she lost her grip on them.  She could not 
carry heavy objects such as a laundry basket because of her 
weak left arm.

The veteran was most recently examined in May 2003.  She 
reported occasional intermittent weakness of the left arm.  
She reported dropping things without knowing it.  She had no 
pain in her neck or shoulder area.  On the left side of the 
shoulder, there was sometimes a feeling of a "knot."  
Activities of daily living were not restricted except maybe 
minor difficulty.  Her discomfort was described as negligible 
and intermittent and had been going on since 1997.

Since the veteran's injury in 1997, she reported that there 
had been some pain rather intermittently, and sometimes she 
felt to avoid carrying her purse on the left shoulder.  She 
reported that through her own physician she had physical 
therapy exercise in 1998.  She denied any further injuries to 
her neck or shoulder.

On physical examination the veteran did not appear to have 
any objective evidence of any pain.  She walked well in the 
room without any tilting or scoliosis.  She did not have any 
cervical collar or neck brace.  Her posture was good and her 
head was square on her shoulders.

Cervical spine examination revealed that the muscle tone was 
good and there was no spasm or atrophy.  She complained of 
minor discomfort on the left side of the neck and shoulder 
area.  Range of motion of the cervical spine revealed 
extension of 25 degrees out of 30, without any complaint; 
flexion 30 degrees out of 30, without any complaint; lateral 
flexion 20 degrees out of 20, without any complaint; and 
rotation 45 degrees out of 55, without any complaints.  
Movement against resistance felt strong.

Both upper limbs were negative for any neurological 
deficiency.  There was no muscle atrophy in either arm.  Grip 
strength was satisfactory, but somewhat less than on the 
right side.

Left shoulder examination revealed that the contour was 
normal without any atrophy.  Range of motion of the shoulder 
was full in all directions except abduction was about 170 
degrees, the normal being 180.  Power against resistance was 
good and movement against gravity was also satisfactory.

The examiner reviewed X-ray examinations of the veteran.  The 
left shoulder was reported to be normal.  The cervical spine 
was essentially normal, but there was perhaps mild disc 
degeneration at C5-C6 and C6-C7 levels.  Otherwise, alignment 
was normal and the disc spaces were fairly well preserved.

The examiner diagnosed a history of injury to the left 
shoulder and neck area.  He noted that there was currently no 
residual of the trauma.  The cervical spine revealed adequate 
range of motion without any symptoms and there was no 
neurological deficiency in the upper limbs.  The left 
shoulder movements were also essentially full and power was 
satisfactory.

The examiner noted his review of the remand as well as the 
claims folder, the veteran's complaints, and the clinical 
findings.  He noted that it was his opinion that the 
veteran's cervical spine complaints were not related to any 
injury or symptomatology present in the service except for 
one complaint about the cervical spine sometime in 1980.  
According to the veteran, she had no complaints about her 
neck, shoulder or arms prior to 1997, but at that time, the 
examiner do not find any specific residuals of any injury.

Analysis

Initially, the Board notes that there is no evidence of 
arthritis of the cervical spine within one year after the 
veteran's separation from active duty.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Review of the evidence of record reveals the veteran was 
injured on ACDUTRA in July 1997 and was subsequently treated 
for a muscle strain of the neck and left shoulder, 
specifically the trapezius muscle.  While the veteran 
continues to complain of intermittent pain and a loss of grip 
strength, there is no competent medical evidence of record 
that she has a current medical disorder that is etiologically 
related to the injury that occurred during ACDUTRA in July 
1997.  

The Board notes that service connection is generally not in 
order for "mere" pain, rather a diagnosed disorder is 
generally necessary to establish entitlement.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

The medical evidence does show that the veteran has some mild 
degenerative joint disease of the C5-C6 and C6-C7 levels; 
however, there is no competent medical evidence of record 
that supports the proposition that this current disorder is 
the result of the injury in July 1997.  Service connection 
requires competent evidence of a relationship between a 
current disability and service.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998).  Absent such evidence in this 
case, service connection is not established. 

Finally, the Board observes that the veteran herself also 
asserts that her current cervical spine and left upper 
extremity symptomatology is related to service.  As a lay 
person, the veteran is competent to relate and describe her 
symptoms, which have been primarily intermittent mild pain 
and loss of grip.  However, to the extent that these symptoms 
may have multiple causes, a determination as to the etiology 
of the them in this case requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
veteran's personal opinion as to the origins of the symptoms 
is not competent evidence required to establish service 
connection.  

In conclusion, considering the entire record, the Board finds 
that the preponderance of the evidence is against service 
connection for a cervical spine disorder.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2004).  The benefits sought on appeal are accordingly 
denied.


ORDER

The claim of service connection for a cervical spine disorder 
is denied.

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


